
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



SEPARATION AND RELEASE AGREEMENT


        THIS SEPARATION AND RELEASE AGREEMENT ("Agreement") is made and entered
into this 1st day of October, 2003, by and between Digimarc ID Systems, LLC
("Digimarc") and John A. Munday ("Employee"), collectively referred to as the
"Parties".

        Employee was employed by Digimarc since December 21, 2001, and
Employee's employment relationship with Digimarc ended effective Wednesday,
July 16, 2003, 5:00 PM EST. Between November of 1995 and December of 2001,
Employee was employed by one or more subsidiaries of Polaroid Corporation, the
entity from which Digimarc acquired assets used in the identity business.

        Employee and Digimarc wish to enter into an agreement to provide
severance pay to Employee and resolve any and all disputes and/or outstanding
issues that may exist between them arising out of the employment relationship
and its termination.

        NOW, THEREFORE, in consideration of the mutual promises and conditions
contained herein, and for other good and valuable consideration, the sufficiency
and delivery of which is acknowledged as having been provided and received, the
Parties agree as follows:

        1.    Separation    Employee's employment with Digimarc shall end
effective 5:00 PM EST on Wednesday, July 16, 2003 ("separation date").

        2.    Pay.    

        2.1    Wages and Other Amounts Due at Termination.    Digimarc has paid
Employee all wages earned through his date of separation (less appropriate
payroll deductions, garnishments, taxes and contributions). Promptly upon the
expiration of the rescission period set forth herein, Digimarc will pay Employee
compensation (less appropriate payroll deductions, garnishments, taxes and
contributions) for: (a) any and all accrued and unused vacation earned through
the date of separation, (b) two weeks of salary in lieu of notice in the amount
of $9,038.46, and (c) bonus compensation for 2003 in the amount of $7,000.

        2.2    Severance Pay.    In consideration for the mutual promises made
herein, Digimarc will pay to Employee an amount equal to five months (the
"Severance Period") of Employee's current monthly salary, which aggregates to
$97,916.65, less appropriate payroll deductions, garnishments, taxes and
contributions, as Severance Pay. This money will be paid-out in a lump sum. The
Severance Pay shall become valid on the eighth day following the execution by
Employee of this Agreement. Employee acknowledges that payment of the net
Severance Pay is not required by Digimarc, and is offered by Digimarc solely as
part of the consideration given for employee entering into this Agreement.

        2.3    Payment in Full.    Employee acknowledges that the payment
referenced above in subparagraph 2.1 constitutes payment in full for any and all
sums due related to his employment with Digimarc. Employee further acknowledges
that the payments referenced herein in subparagraph 2.2 exceed any amount due
and owing to Employee in relation to his employment with the Digimarc. Except as
provided herein, Employee expressly acknowledges that no additional sums are
owed to him by Digimarc.

        3.    Benefits.    

        3.1.    Medical and Dental Insurance; COBRA Rights.    Employee
recognizes that his employment relationship with Digimarc will be permanently
and irrevocably severed as of July 16, 2003. Employee's existing (employee and
dependents) medical and dental insurance will end on July 31, 2003. Thereafter,
Employee shall have the right to purchase medical continuation coverage pursuant
to his rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), and consistent with the requirements of the group medical provider.
Digimarc will reimburse Employee for the pre-tax net expense of such coverage
(the cost of such coverage during the severance period less the applicable
Employee contributions grossed up at a rate of 30.3%) in a lump sum payment of
$4,960.

--------------------------------------------------------------------------------


        3.2.    Other Benefits.    Except as expressly provided herein, Employee
acknowledges that as of the date of separation, Employee shall not be eligible
to accrue or receive any other fringe benefits from Digimarc, including, but not
limited to medical, matching retirement contributions, vacation or other related
benefits provided by Digimarc to its employees.

        3.3    Outplacement Services.    Digimarc agrees to pay for Executive
Outplacement Services during the Severance Period to Zissis McGovern, in an
amount not to exceed $9,000. Employee will notify his contacts at Zissis
McGovern to make arrangements with Digimarc for billing and payment.

        3.4    Reasonable Attorney's Fees.    Digimarc agrees to pay 50% of the
legal fees reasonably incurred by Employee in connection with the negotiation
and preparation of this Agreement, up to a maximum amount of $3,500. Digimarc
will pay these fees within one week after the latter of (a) consummation of this
Agreement, including the waiver or passage of the Employee's cooling off period
provided herein, and (b) receipt of a letter or summary statement from
Employee's counsel which provides that the total bill relating to the analysis,
negotiation and execution of this Agreement equals or exceeds $7000 (or such
lesser amount to be shared as provided herein).

        4.    Stock Options.    Pursuant to the Digimarc stock option plan, a
copy of which is available to Employee for review upon request, Employee is
entitled to exercise all stock options that have vested to Employee, within
ninety (90) days of the separation date herein. Nothing contained herein shall
require acceleration of, and Digimarc specifically has determined not to
accelerate, the vesting period provided for in Digimarc's stock option plan.
Employee acknowledges that he has no right to exercise stock options that are
not vested as of the date of separation. By signing below, both parties confirm
the accuracy of the Personal Option Status report, attached hereto as Exhibit
"A" and hereby incorporated by reference.

        5.    Unemployment Benefits.    Digimarc agrees not to contest any
reasonable and non-defamatory application for unemployment benefits submitted by
Employee.

        6.    Non-Disclosure/Non-Compete Agreement.    Employee acknowledges and
reaffirms his agreement to all of the terms and conditions contained in the
Non-Disclosure/Non-Compete Agreement with Digimarc signed by the Employee on
January 11, 2002 (a copy of which was previously provided to Employee),
including, but not limited to all provisions relating to the confidentiality of
information related to the business and operations of Digimarc. In addition, for
purpose of Sections 2.3, 2.4, and 2.5 of that Agreement, companies that shall be
deemed to be competitive to Digimarc include Viisage, 3M, ImageWare, Unisys, De
La Rue, IBM, Hewlett Packard, Sagem, Identix, Datacard, and NEC. Employee agrees
that he will not work or consult for these companies for one year after the
effective date of the separation. Digimarc agrees that it will interpret and
seek to enforce the Agreement in accordance with the FAQ policy statement dated
January 10, 2002, attached hereto as Exhibit "B" and hereby incorporated by
reference.

        7.    Release and Indemnification.    

        7.1    Employee Release of Digimarc.    In return for the benefits
conferred by this Separation and Release Agreement, Employee, on behalf of
himself and his marital community, heirs, domestic partner, executors,
administrators and assigns, hereby releases in full, and forever relinquishes,
discharges, waives and acquits, Digimarc, and their past and present affiliates,
subsidiaries, predecessors, successors and assigns, and their past and present
shareholders, officers, directors, employees, attorneys, agents and insurers,
from any and all claims, disputes, causes of action, liabilities or damages, of
every kind and nature whatsoever, whether known or unknown, and which may now
exist or hereafter may be discovered, specifically including, but without
limitation, any and all claims, disputes, liabilities or damages, arising from
or relating to Employee's employment with Digimarc, his solicitation for
employment with Digimarc, or the termination of such employment, except for any
claim for payment or performance pursuant to the terms of this Agreement, and
since it is EEOC's position that a right to file a claim cannot be waived,
except the right to file a claim with the Equal Employment Opportunity
Commission (although Employee waives his right to obtain any personal relief or
damages related to any EEOC claim). This release includes, but is not limited
to, any claims

--------------------------------------------------------------------------------


that Employee might have for reemployment or for additional compensation,
bonuses or benefits and applies to claims he might have under either federal,
state or local law dealing with employment, contract, wage and hour, and civil
rights matters, including, by way of example and not limitation, applicable
civil rights laws, Title VII of the Civil Rights Act of 1965, the Post-War Civil
Rights Acts of 1964, the Post-War Civil Rights Acts (42 USC Sections 1981-1988),
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Equal Pay Act of 1963, Executive Order 11246, and any regulations under such
laws. This release further covers any claims to damages or personal remedies
Employee has or may have through any administrative proceeding or action before
any agency or administrative body (excluding claims brought for unemployment
compensation).

        EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS THOROUGHLY REVIEWED AND
UNDERSTANDS THIS RELEASE AND THAT THROUGH THIS RELEASE HE IS GIVING UP ALL
RIGHTS AND CLAIMS OF EVERY KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN,
CONTINGENT OR LIQUIDATED, THAT HE MAY HAVE AGAINST DIGIMARC AND THE OTHER
PERSONS NAMED ABOVE, EXCEPT FOR THE RIGHTS SPECIFICALLY EXCLUDED ABOVE.

        Notwithstanding anything herein to the contrary, however, this release
shall not be deemed to apply to: (a) any claim in the nature of a Workman's
Compensation claim, or (b) claims arising under the Employee Retirement Income
Security Act (ERISA) or other company-sponsored benefit plans with respect to
benefits that were vested on or prior to the date of separation. Employee
acknowledges that, to the best of his knowledge and belief: (1) no such claims
are known to him to exist as of the date hereof, (2) Employee has removed all
funds from his Digimarc-sponsored 401(k) account, and (3) Employee did not
participate in the Digimarc stock purchase plan.

        7.2    Digimarc Release of Employee.    Digimarc agrees to release
Employee from any and all claims or causes of action, known or unknown, arising
out of, in any way connected with, or relating to his employment (or its
termination) with Digimarc, except for any claims that arise after the execution
of this Agreement. However, this release shall not bar Digimarc from raising
claims by way of recoupment or setoff in the event that Digimarc is sued by
Employee.

        7.3    Indemnification.    Pursuant to the Indemnification Agreement
between Employee and Digimarc dated December 21, 2001, attached hereto as
Exhibit "C", Digimarc agrees to indemnify and hold Employee harmless against all
claims and expenses within the scope of that agreement to which Employee has or
may become liable in connection with his employment with Digimarc, expressly
including, but not limited to, the claim and threatened claims that have been
brought, or that may be brought, against Employee by Mark Reznick. The terms and
conditions of that agreement, including the provisions entitled "Notification
And Defense Of Proceeding", shall govern Digimarc's indemnification obligations
to Employee.

        8.    Non-Disparagement; Referrals.    Employee and Digimarc agree that
neither party will make or cause to be made any statement, orally or in writing,
which is derogatory or defamatory regarding, or that would disparage or reflect
negatively upon, the other party. Employee acknowledges that in connection with
his employment by Digimarc, Employee never had any reasonable belief that
Digimarc or its parent company, Digimarc Corporation, committed any violation of
the securities laws or intimidated, threatened, restrained, coerced,
blacklisted, or in any other manner discriminated or retaliated against Employee
because of any lawful act done by Employee. The parties agree that all requests
for reference by prospective employers will be referred to Paul Gifford, and
that the information provided, to the extent consistent with nature and scope of
the inquiries made, will be substantially similar to the information contained
in the attached "Exhibit D".

        9.    Non-Admission of Liability.    This Agreement shall not be
construed as an admission by either party of any liability to the other, or of a
breach of any agreement between the parties, or of a violation of any statute,
law or regulation.

--------------------------------------------------------------------------------


        10.    Return of Property.    Employee agrees to and hereby represents
that he has returned to Digimarc all of Digimarc's property in his possession or
under his control, including but not limited to Digimarc's laptop computer, all
office keys, desk keys, file cabinet keys, pass cards, credit cards, letterhead,
manuals, ledgers, notebooks, brochures, files, records, client lists, financial
materials, equipment, computer files and computer disks.

        11.    Miscellaneous.    

        11.1    Entire Agreement.    This document is the entire, final and
complete agreement and understanding of the parties with respect to the subject
matter hereof and supersedes and replaces all written and oral agreements and
understandings heretofore made or existing by and between the parties or their
representatives with respect thereto. There have been no representations or
commitments by Digimarc to make any payment or perform any act other than those
expressly stated herein.

        11.2    Waiver.    No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.

        11.3    Binding Effect.    All rights, remedies and liabilities herein
given to or imposed upon the parties shall extend to, inure to the benefit of
and bind, as the circumstances may require, the parties and their respective
heirs, personal representatives, administrators, successors and permitted
assigns.

        11.4    Amendment.    No supplement, modification or amendment of this
Separation and Release Agreement shall be valid, unless the same is in writing
and signed by all parties hereto.

        11.5    Severability.    In the event any provision or portion of this
Agreement is held to be unenforceable or invalid by any court of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected or invalidated thereby.

        11.6    Governing Law and Venue.    This Agreement and the rights of the
parties hereunder shall be governed, construed and enforced in accordance with
the laws of the State of Oregon, without regard to its conflict of law
principles.

        11.7    Confidentiality of this Agreement.    Employee agrees that the
terms and conditions of this Agreement are strictly confidential. He further
agrees not to publicize or disclose or cause or knowingly permit or authorize
the publicizing or disclosure of the fact or amount of the Agreement, or any of
the contents of this Agreement to any person, firm, organization or entity of
any type, public or private, for any reason, at any time, without the prior
written consent of Digimarc, except for disclosure as may be required by the law
or as may be necessary for his financial affairs.

        11.8    Voluntary Act.    Employee acknowledges that he has read this
Agreement. He acknowledges that he has had twenty-one (21) days to consider this
Agreement and has decided to waive such time period. Employee also understands
that he has seven (7) days from the date of execution of this Separation and
Release to revoke the Agreement in its entirety. Digimarc expressly advises
Employee to discuss this Agreement with financial and legal counsel of his
choice and at his expense. Employee covenants that he has freely and voluntarily
executed this Agreement, with a complete understanding of its terms and present
and future effect, and without any undue pressure or coercion from Digimarc.

JOHN A. MUNDAY   DIGIMARC ID SYSTEMS, LLC
/s/ JOHN A. MUNDAY

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT P. CHAMNESS

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
VP/HR and Secretary

--------------------------------------------------------------------------------


Date:
 
10/3/03

--------------------------------------------------------------------------------


 
 
 
Date:
 
10-10-03

--------------------------------------------------------------------------------

RETURN SIGNED FORM TO:
Robert P. Chamness, VP of Human Resources
DIGIMARC CORPORATION
19801 SW 72ND AVE.
SUITE 100
TUALATIN, OR 97062

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



SEPARATION AND RELEASE AGREEMENT
